         Case 1:18-cr-00834-PAE Document 392 Filed 12/17/19 Page 1 of 3




December 16, 2019

To: Wendy Olsen Clancy,
Victim Witness Coordinator
United States Attorney’s Office
Southern District of New York
Victim Impact Statement of Skyy L. Daniels

Dear Your Honor,

I am contacting you today to discuss the impact of a traumatizing situation, I, long time
international Publicist,                , professionally known as Skyy L. Daniels, and my
assistant publicist,             survived after being attacked, robbed, and possibly almost
kidnapped by high-profile rapper, Daniel Hernandez, aka Tekashi 6ix9ine and his associates.

Tekashi 6ix9ine and his Nine Trey Gangster Bloods were convicted for committing several
brazen acts of violence around New York City including a robbery that took place on April 3,
2018. I was targeted by Tekashi69 but the whole thing was a sad case of mistaken identity. In a
nutshell, their intended target was a record label out of Houston, Texas, Rap-a-Lot Records and
some of their representatives, who I later learned that there was some kind of industry/street
beef between Tekashi 6ix9ine/Treyway and J. Prince Jr./Rap-a-Lot.

When the robbery occurred, they came in yelling in the building lobby, get on the ground, F*ck
Rap-a-Lot. I feel I was a target perhaps because I am from Texas and Rap-a-Lot has
contributed to my community charitable events in the past and the label, like many other labels,
are listed on my curriculum vitae. However, my assistant,                had no such affiliations
at any capacity. As a career entertainment publicist for nearly two decades, I have been
connected to a great deal of famous record labels, artists, athletes, public and political figures.

During the robbery, my backpack was stolen. It was filled with expensive high-end personal
items and several important business confidential hard drives that I have yet to see again. My
backpack was later recovered in Tekashi 6ix9ine’s home along with the cell phone he filmed the
actual incident with himself. This is documented and sworn information per Federal Agents, FBI
investigation reports, and all of the court transcripts and testimonies.

As a result of this entire ordeal, I have suffered greatly from mental anguish and emotional
distress. So traumatized by this aftermath, that over a year later, I have had a difficult time
getting past the incident suffering from what we believe is post-traumatic stress disorder. To add
insult to injury, he released the video of me escaping from the clutches of his thugs on social
media and it went viral accumulating millions of views as the public laughed. I am a mother and
grandmother first and it is so hard to describe what it feels like to survive that occurrence. Ever
since, I find myself unable to do the simple things an adult should do. It’s easy for me to block
out my feelings and avoid things that make me uncomfortable. I have emotional, mental and
         Case 1:18-cr-00834-PAE Document 392 Filed 12/17/19 Page 2 of 3



financial problems as this uncomfortable situation has left me displaced without work. I went as
far as to leave Texas, hiding in the home of a close friend to avoid the watchful eyes of
Tekashi69’s network.

Over a year later, I find I am always scared of people… I cannot be in large crowds for long
periods of time. I am constantly worried that when my friends are on the internet they are going
to come across the video of me running for my life, escaping the foyer where the gunmen
rushed us. This thought, along with me leaving behind my assistant and client, fills me with
disgust, shame and embarrassment.

I am humiliated and ashamed that this was turned into a viral joke by Tekashi69 for filming off
his home, while his thugs did his dirty work to me, a grandmother and my gay assistant.
Everywhere I go I feel judged. I am living in fear each day as the news promotes his release I
am more fearful. I had terrible nightmares for a long long time. I would wake up sweating and
crying and go to children for comfort. I still get flashbacks sometimes. There are thoughts in my
head that are memories of the things that I am about to die. My heart races and I will feel
sweaty and then a stronger picture will pop up in my head and I become paralyzed with fear,
unable to leave my home once again. With the videos still garnering views, its like I can’t
escape, no matter where I am. I also fear for my assistant who lives in Brooklyn.

Because I’ve had so many bad dreams, I find it hard to sleep when it’s dark. I like to keep the
lights on thinking that will protect me from bad dreams. I hate scary movies and sometimes
have nightmares for days.
Sometimes I have unreasonable fears that prevent me from doing the normal things. I had to
quit a job I was very successful at. I have had over 20 years working with all sorts of
entertainers. Not once have I ever been put in a situation where myself or my team, my clients
are in any kind of danger. I am appalled and disgusted by this evil person that is Tekashi69. had
as a waitress because there was a guy who I thought was always staring at me. I couldn’t stop
thinking, did he recognize me? Did he see my pictures somewhere? I was simply too
uncomfortable to keep working there.

I am extremely frightened and can no longer successfully work in the music industry and I have
since discontinued taking on new clients. I lost the client who was with her in New York; after
the robbery he cancelled their contract immediately. My entire career and my assistant and
lifelong dreams were destroyed as a result of this horrific event. I have been struggling to get
back on my feet. Financially, I was ruined, which has caused a great deal of stress. I need
counseling but unable to afford it. Presently, I am on various anxiety medications and sleep
aids. Sadly, I am unable to eat at times, unable to sleep, having nightmares, and has also been
suffering from depression.

How much is my life worth? How much was my assistant’s life worth? Did I deserve to die,
hundreds of thousands of miles away from my grandchildren? I feel that Daniel Hernandez,
Tekashi, is liable and should be held legally and monetarily responsible for emotional distress,
damages, losses and so much more. I pray that you can find it in your heart to help this innocent
         Case 1:18-cr-00834-PAE Document 392 Filed 12/17/19 Page 3 of 3



grandmother and recent widow and young man find peace from this entire ordeal and get my life
back.

Respectfully,

Aka
Skyy L. Daniels
